Citation Nr: 1404009	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  08-19 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to toxic herbicide and ionizing radiation exposure, as well as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Richard J. Brownson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran retired in May 1998 after over 26 years of active duty service.  He died on June [redacted], 2007, and the appellant is his surviving spouse.  

This matter is on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   

The appellant testified before the undersigned hearing officer in March 2011.  A transcript of the hearing is of record.

This appeal was remanded by the Board in August 2011 for further development and is now ready for disposition.


FINDINGS OF FACT

1.  According to his certificate of death, the Veteran died of a pulmonary embolism in June 2006, with esophageal adenocarcinoma listed as a significant condition contributing to his death.  

2.  At the time of the Veteran's death, service connection was established for musculoskeletal disabilities of the left shoulder, left elbow, low back, both knees and right foot, as well as for migraine headaches, a left gluteal injury, benign prostate hypertrophy (BPH), Bell's palsy, shrapnel wounds to the right chest, right arm, right thigh and left leg, residuals of a concussion, pilonidal cystectomy, post-operative, and a hiatal hernia. 
3.  No disability for which service connection was in effect at the time of the Veteran's death was a principal cause or a contributing cause of his death, and the competent and probative evidence establishes that the causes of the Veteran's death were not etiologically related to his active service, or any incident of the Veteran's service, to include ionizing radiation exposure or herbicide exposure, or the combination of those exposures, and establishes that no cause of the Veteran's death may be presumed service-connected. 


CONCLUSION OF LAW

The cause of the Veteran's death is not attributable to his service or any incident thereof, to include exposures to ionizing radiation and to herbicides, and is not due to a service-connected disability, nor may service connection for the cause of the Veteran's death be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.311, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and the representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In the context of a cause of death claim , 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing adequate notice.

Here, neither the appellant nor her representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in January 2012 that fully addressed all notice elements.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  Letters regarding the criteria for service connection and disability ratings were sent to the appellant beginning in March 2007.  However, the initial letter was sent prior to the decision in Hupp, and did not comply with the criteria for notice later announced in that decision.  

Although the 2012 notice letter was sent after the initial rating decision for the issue on appeal, the issue was subsequently readjudicated after the notice was sent, and a supplemental statement of the case was sent to the appellant in September 2012. Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Therefore, adequate notice was provided to the appellant. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Moreover, the Board notes that the appellant is represented by an attorney.  No further action by VA with respect to notice is required.  

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the appellant has submitted treatment records, private opinions, as her own statements in support of her claim.  

A VA opinion with respect to the issue on appeal was also obtained in May 2012, and an addendum to this opinion was also obtained in August 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is more than adequate, it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The appellant was also afforded a hearing before the undersigned hearing officer in March 2011.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the appellant was specifically asked about her contentions regarding the Veteran's ionizing radiation exposure as well as the Veteran's symptoms prior to his death.   

Finally, it is noted that this appeal was remanded by the Board in August 2011 for further development.  Specifically, the Board instructed the RO to ensure that all personnel records were obtained, and to forward this information to the Under Secretary for Benefits and Under Secretary for Health in order to obtain a radiological dose estimate and opinion as to likelihood that the Veteran's esophageal cancer could be attributable to ionizing radiation exposure.  The RO was also instructed to obtain a VA opinion as to whether the Veteran's esophageal cancer was attributable to his service-connected disabilities.  

The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  First, although a request was made in order to determine whether any service personnel records had not been obtained, the Board notes that the Veteran's personnel records already included his DD-1141 record of ionizing radiation exposure.  Moreover, the RO has subsequently acquired a report of lifetime exposure from the Naval Dosimetry Center that matched recorded exposure on the DD-1141.  From this, the Board concludes that all personnel records regarding ionizing radiation exposure have been acquired.  

Next, the RO forwarded all pertinent information to the Under Secretary for Benefits in April 2012 for an opinion regarding the Veteran's ionizing radiation exposure.  After an advisory opinion from the Under Secretary for Health was obtained, the Under Secretary for Benefits replied in April 2012.  

Moreover, the Veteran's claims file was sent to a VA examiner, and an opinion was provided in August 2012; that opinion is adequate for adjudication purposes.  After the required development was completed, this issue was readjudicated and the appellant was sent a supplemental statement of the case in September 2012.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Cause of Death

In order to establish service connection for the cause of the Veteran's death, the applicable law requires that the evidence show that a disability which was incurred in or aggravated by active duty service either caused or contributed substantially or materially to death. In this regard, it can be either the immediate or underlying cause, or else be etiologically related.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In order to constitute the principal cause of death, the service-connected disability must be medically determined to have been one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  On the other hand, a contributory cause of death is one not inherently related to the principal cause, but that it contributed substantially or materially; combined to cause death; or assisted in the production of death.  Significantly, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions.  However, even in such cases, VA must consider whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2013).

In addition to the regulations cited above, service connection is warranted for a factor causing death which was attributable to a service-connected disease or injury. 38 C.F.R. § 3.310 (2013).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

In order to establish service connection for a particular disability found to have caused a veteran's death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.  The evidence must show: (1) the existence of a disability at the time of the veteran's death; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In some cases, a relationship between the present disability and the disease or injury incurred or aggravated during service may be established through a demonstration of continuity of symptomatology for certain specific chronic disorders.  38 C.F.R. § 3.303(b); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

However, service-connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered to be "chronic" under 38 C.F.R. § 3.309(a).  As is relevant here, a cancer (benign or malignant) may be considered a chronic disease under 38 C.F.R. § 3.309(a), and service connection may be granted based on continuity of symptomatology, under the required circumstance.  38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).  

Establishing service connection for a disorder based on ionizing radiation exposure during service can be shown in two different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, a radiation-exposed veteran may be presumptively service-connected for any of the specific diseases listed in 38 C.F.R. § 3.309(d), which encompass a variety of different forms of cancer, including esophageal cancer.

Under this section, a "radiation-exposed veteran" is one who participated in a radiation-risk activity which, by definition, means the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at other certain specified sites. 38 C.F.R. § 3.309(d)(3) (2013). In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.

If the requirements for presumptive service connection under 38 C.F.R. § 3.309(d)(3) are not met, service connection may also be established if the evidence shows the existence of any other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence.  38 C.F.R. § 3.311(b)(4) (2013).

When it has been determined that: (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is 'at least as likely as not' that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).

Under VA regulations, a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Notably, these were the key compounds found in the tactical herbicides used during the Vietnam War, with "Agent Orange" being the most common.

If the evidence establishes that a veteran has been exposed to an herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)), service connection will be warranted for a number of specifically listed disorders set forth in 38 C.F.R. § 3.309(e), to include chloracne or other acneform diseases, Hodgkin's disease, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, multiple myeloma, respiratory cancers (cancer of the lungs, bronchus, larynx, or trachea), soft-tissue sarcomas, ischemic heart disease, Parkinson's disease, B-cell leukemias and Type 2 diabetes.  Specific to this claim, the Board notes that cancer of the esophagus is not among the listed disorders which may be presumed related to exposure to herbicides.

Facts and analysis

In this case, the Veteran died on June [redacted], 2007.  According to his death certificate, the primary cause of death was a pulmonary embolism, with esophageal carcinoma listed as a contributing cause.  At the time of his death, the Veteran had been awarded service connection for several musculoskeletal disabilities, to include disabilities of the left shoulder, left elbow, low back, both knees and right foot.  He was also service-connected for migraine headaches, a left gluteal injury, benign prostate hypertrophy (BPH), Bell's palsy, shrapnel wounds to the right chest, right arm, right thigh and left leg, residuals of a concussion, pilonidal cystectomy, status post operative, and, as potentially most relevant in this case, a hiatal hernia. 

The Veteran did not assert during his lifetime that these disabilities affected his general health, nor did the appellant so assert after the Veteran's death.  There is no evidence that any of these musculoskeletal disabilities were treated during the Veteran's treatment for cancer.  There is no medical evidence or opinion that any service-connected disability was progressive in nature or affected a vital organ.  The Board concludes that his musculoskeletal disabilities, such as his shoulder, elbow, back, knees, and right foot disabilities were not factors in his death.  

Similarly, there is no lay contention or competent medical evidence to suggest that migraines, BPH, Bell's palsy, or shrapnel wounds contributed in any way to the Veteran's death.  Indeed, the appellant has not asserted that any disability for which the Veteran was granted service connection, other than hiatal hernia, played a primary (principal) or contributory role in his death.  No further discussion of the Veteran's service-connected disabilities, other than hiatal hernia, is required.  

During his lifetime, the Veteran sought service connection for his esophageal cancer, asserting that his service-connected hiatal hernia caused a carcinoma.  Following the Veteran's June 2007 death, the appellant, in her capacity as the surviving spouse, submitted a claim for benefits in August 2007.  She asserted that the Veteran's esophageal cancer, an underlying cause of his death, was attributable to his service-connected hiatal hernia.  She also asserted that the Veteran's esophageal cancer should be presumed service-connected based on the Veteran's exposures to ionizing radiation and/or toxic herbicide exposures, or to the combination of the exposures.  

1.  Direct service connection or presumed service connection for a chronic disease 

As an initial matter, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to esophageal cancer while in service.  The Veteran was treated for symptoms attributed to a hiatal hernia on a number of occasions.  He was granted service connection for disability due to hiatal hernia.  

In this case, the Veteran did not contend, during his lifetime, that esophageal cancer diagnosed in 2006 was manifested in service or within one year thereafter.  The Veteran did not contend during his lifetime that the symptoms which led to the clinical diagnosis of esophageal cancer in 2006 were present prior to that time.  The appellant has not asserted during the pendency of this appeal that the symptoms of dysphagia and weight loss which led to diagnosis of esophageal cancer in 2006 were present chronically and continuously after the Veteran's service.  The medical evidence establishes that the Veteran was treated for a variety of medical disorders and service-connected disabilities following his service, but that the Veteran did not report dysphagia or weight loss prior to 2006.  

The Veteran's esophageal cancer was not present to a 10 percent degree within one year following his service.  The Board does not interpret the Veteran's lay statements during his lifetime or the lay statements of the appellant after the Veteran's death as asserting that symptoms of esophageal cancer were present chronically and continuously following the Veteran's service separation.  In any event, the medical evidence provides competent and probative contemporaneous notation of the Veteran's symptoms.  The medical evidence establishes that symptoms presented at the time of the diagnosis of the Veteran's esophageal cancer were of recent onset.  The Board emphasizes that this first indication of esophageal cancer is approximately 13 years after years after the Veteran left active duty.  

The evidence establishes, by a preponderance, that esophageal cancer was not manifested in service, was not diagnosed within one year following the Veteran's service separation, was not manifested to the required degrees within one year of the Veteran's service separation, and was not manifested by continuity of symptomatology following the Veteran's service.  The medical evidence establishes that service connection for esophageal cancer on the basis of direct incurrence in service or based on a presumption set forth in 38 C.F.R. § 3.309(a) is not warranted.  

2.  Service connection for esophageal cancer as secondary to hiatal hernia

As set forth above, the appellant contends that the Veteran's service-connected hiatal hernia caused the esophageal carcinoma which contributed to cause the Veteran's death.  The appellant submitted a March 2011 private medical opinion from DMS, DO.  However, that opinion does not address the likelihood that a service-connected hiatal hernia caused an esophageal carcinoma.  The opinion of Dr. DMS does not support the claim for secondary service connection for the cause of the Veteran's death as due to hiatal hernia.  

The appellant also submitted an opinion from RAH, DO, Ph.D., who opined that, the Veteran was entitled to a presumption of service connection for esophageal cancer.  The Board notes that the presumption of service connection for esophageal cancer extends only to those Veteran who participated in a radiation-risk activity, as defined within 38 C.F.R. § 3.309(d) (3).  

Dr. RAH also stated that an April 29, 2010, Board decision "did affirm that [the Veteran] was entitled to service connection for his esophageal cancer to include as due to exposure to Agent Orange."  The Board's only prior decision in this case was issued in August 2011; any decision issued on April 29, 2010 pertains to a Veteran other than the Veteran is this case.  Dr. RAH provided a detailed summary of the Veteran's treatment for GI symptoms, and opined that the Veteran's esophageal cancer was "a direct result of a combination of" the exposures to herbicides and radiation.  Dr. RAH also opined that the Veteran's pulmonary embolism was a direct result of his esophageal cancer.  These opinions do not link the Veteran's service-connected hiatal hernia to a cause of the Veteran's death.  

A VA reviewer rendered a May 2012 opinion that the Veteran's service-connected hiatal hernia was less than likely the cause of the Veteran's esophageal cancer.  The reviewer noted that the Veteran experienced symptoms of a hiatal hernia in 1992, but no other complaints or treatment for this disorder was observed from 1997 to 2007.  The examiner also noted that his review of medical literature indicated that the incidence of esophageal cancer that is related to other esophageal disorders such as a hiatal hernia is low.  On the other hand, the VA reviewer noted, the Veteran had a number of significant risk factors for gastroesophageal cancer, to include obesity, ethnicity and a significant smoking history.  This opinion, which is unfavorable, is the only probative 

The probative and relevant medical opinion establishes that it is less than likely that the Veteran's service-connected hiatal hernia caused esophageal cancer.  Service connection for the cause of the Veteran's death on this basis is not warranted.  

3.  Direct or presumptive service connection based on exposure to ionizing radiation

Throughout the appeal, it has been the appellant's primary contentions that the Veteran's esophageal cancer was due to the Veteran's exposure to ionizing radiation while serving on board the USS Archerfish (SSN-678) from February 1975 to January 1977.  The official records establish that the Veteran was a medical corpsman and served on a nuclear submarine.  Those facts are not in dispute.  

As an initial matter, the Board notes that service connection under 38 C.F.R. § 3.309(d) is limited to Veterans who participated in a "radiation risk activity."  The definition of a "radiation-risk activity" is very limited, including only on-site participation in an atmospheric detonation of a nuclear device or similar activity.  38 C.F.R. § 3.309(d)(3) (2013).  Service aboard a nuclear submarine is not defined as a "radiation-risk activity" for purposes of 38 C.F.R. § 3.309(d)(3).  The Veteran did not assert such participation, nor do his personnel records indicate that USS Archerfish was involved in such an activity.  Thus, while esophageal cancer is one of the diseases presumed related to participation in a "radiation risk activity," there is no evidence that the Veteran has such participation.  Therefore, service connection for the cause of the Veteran's death is not warranted on the basis of the presumption set forth in 38 C.F.R. § 3.309(d)(3).  .  

The Board next considers whether service connection is warranted as a radiogenic disease under 38 C.F.R. § 3.311.  It is noted at the outset that esophageal cancer is specifically contemplated as a radiogenic disease for purposes of this section.  38 C.F.R. § 3.311(b)(2)(viii).  As noted above, service connection for a radiogenic disease may be granted where sound scientific and medical evidence supports a conclusion that it is 'at least as likely as not' that the disease resulted from in-service radiation exposure.

However, although the Board recognizes that the Veteran was exposed to ionizing radiation while on board USS Archerfish, the probative medical evidence establishes that there is "no reasonable possibility" that the Veteran's esophageal cancer resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).

Specifically, in accordance with the procedures set forth in 38 C.F.R. § 3.311(c), the Veteran's exposure history and pertinent medical information was forwarded to the VA Under Secretary for Benefits for evaluation.  Included in this information was a February 2012 report from the Naval Dosimetry Center, indicating that the Veteran's lifetime exposure was 0.035 rem.  This figure is the same as was recorded on his DD-1141 record of ionizing radiation exposure, and is presumed to be an accurate reflection of his lifetime exposure.  The Board emphasizes that this is not an "estimate" as contemplated by VA regulations, but is instead his actual recorded dose.  

After a review of the pertinent information, the Under Secretary for Benefits submitted an advisory opinion in April 2012, concluding that there was "no reasonable possibility that the Veteran's esophageal cancer resulted from exposure to radiation in service."  In providing this opinion, the Under Secretary for Benefits relied heavily on an opinion that same month by a VA physician representing the Under Secretary for Health.  In this opinion, the physician noted that the Health Physics Society has recommended against attempting to quantitatively estimate health risks where a veteran has received an individual dose of less than 5 rem in one year or a lifetime exposure of less than 10 rem.  Below these exposure levels, "risks of health effects are either too small to be observed or are nonexistent."  

Given that the Veteran's lifetime exposure was significantly less than 10 rem, the Under Secretary for Benefits was able to conclude that the impact of such exposure on his esophageal cancer, which arose 30 years after the Veteran's actual exposure to radiation, was effectively negligible.  

The Board notes that the evidence of record also contains opinions from two private doctors in March 2011, both of whom concluded that it was at least as likely as not that the Veteran's esophageal cancer was at least partially attributable to his ionizing radiation exposure.  DMS, DO, concluded that, given the Veteran's history of exposure to both radiation and herbicides, it was at least as likely as not that his esophageal cancer was "caused by or the result of" these exposures.  Dr. DMS did not state the basis of his conclusion, other than noting that he was the Veteran's treating physician.  The Board finds that the opinion from Dr. DMS is of minimal probative value or evidentiary weight to support the claim for service connection for the cause of the Veteran's death based on exposure to herbicides.  

RAH, DO, provided a March 2011 opinion that, given the Veteran's history of exposure to both radiation and herbicides, it was more likely than not that his esophageal cancer was due to these exposures.  Dr. RAH did not explain his medical reasoning or note medical literature supporting his conclusion.  The portion of Dr. RAH's opinion stating that the Veteran's esophageal cancer was "a direct result" of the Veteran's duties aboard a nuclear submarine is of limited probative value, since Dr. RAH did not explain the basis of that conclusion. 

When presented with conflicting evidence, it is the Board's responsibility to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  While the Board may appropriately favor one competent medical authority over another, it may not reject medical opinions based on its own medical judgment. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In this case, the Board places greater probative value on the opinion provided by the Under Secretary for Benefits.  Significantly, unlike the private opinions, the advisory opinion was based on an opinion by a VA physician who provided a thorough rationale as to why the Veteran's ionizing radiation exposure was not a cause of his esophageal cancer, and cited references and authorities in support of his conclusions.  Particular probative value is placed on the statement from the Health Physics Society that a lifetime exposure of less than 10 rem will produce negligible health effects.  

Overall, the Board finds that the evidence establishes that the Veteran was exposed to ionizing radiation and that gastroesophageal cancer is a radiogenic disease under 38 C.F.R. § 3.311.  However, as the Veteran did not participate in a radiation-risk activity as defined for VA purposes, service connection for a radiogenic disease may not be presumed.  The weight of the probative evidence establishes that it is not reasonably possible that exposure to ionizing radiation was the direct cause of the Veteran's esophageal cancer.  As such, service connection based on the Veteran's exposure to ionizing radiation is not warranted.  

4.  Direct or presumptive service connection based on exposure to herbicides

It has also been the appellant's assertion that the Veteran's esophageal cancer, which is recognized as a contributing factor in his death, is related to his exposure to toxic herbicides while serving in the Republic of Vietnam.  

The Veteran's DD-214 record of service, as well as other documents of record, indicate that he served in the Republic of Vietnam in 1968.  In fact, he was in receipt of the Combat Action Ribbon and three Purple Heart Medals resulting from such service.  As such, it may be presumed that he was exposed to herbicides during this service.  As noted above, certain respiratory cancers may be presumed related to exposure to herbicides.  However, it is explicitly established that presumptive service connection is limited to cancers of the lung, bronchus, larynx and trachea.  The esophagus is not a part of the lungs, bronchus, larynx, or trachea, and is not defined as part of respiratory system, but, rather is defined as a portion of the digestive canal.  Stedman's Medical Dictionary 620 (27th ed. 2000).  Thus, the presumption of service connection for respiratory cancers is not applicable.  There is no presumption of service connection for cancer of the digestive tract.  

Dr. RAH stated, in his March 2011 statement, that the Veteran's esophageal cancer was a result of his exposure to herbicides "within a reasonable degree of medical certainty and more likely than not."  March 2011 opinion of RAH, DO, Ph.D., at 10.  Dr. RAH did not explain this opinion.  In particular, he did not provide any scientific support for his opinion that herbicides were the direct cause of the Veteran's esophageal cancer.  

The VA reviewer who provided May 2012 opinion and August 2012 addendum stated that the Veteran's risk factors, including the fact that he smoked and was obese, and his ethnicity, were more likely related to his esophageal cancer than his exposure to herbicides.  The Board finds the VA reviewer's statement more probative, as he explained the bases for his opinion.  In particular, Dr. RAH provided no factual basis for his conclusion that herbicides caused the Veteran's esophageal cancer in this case, where VA has concluded that herbicides are not associated with any malignant tumor of the digestive tract.  

The preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death as due to exposure to herbicides.  While the Board concedes that the Veteran was exposed to toxic herbicides during service, the evidence is against the on either a direct or presumptive causation basis related to exposure to herbicides.  

5.  Claim for service connection for cause of Veteran's death based on combination of exposures

The Board notes that, even though service connection for the cause of the Veteran's death is not warranted on a direct incurrence basis, or on the basis of a presumption for a chronic disease, or on the basis of secondary service connection due to service-connected hiatal hernia, or based on the Veteran's ionizing radiation exposure alone, or based on the Veteran's toxic herbicide exposure alone, service connection may still be established if there is other competent evidence indicating a relationship between the Veteran's claimed disorder and his active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  .

In this case, the appellant has submitted two private medical opinions indicating that that the combination of the Veteran's exposure to both ionizing ration and to herbicides in service resulted in the Veteran's esophageal cancer.  Those opinions state the conclusion without explanation other than reference to the Veteran's known exposures.  

The VA reviewer who provided an August 2012 opinion stated that neither the Veteran's toxic herbicide exposure, or ionizing radiation exposure, nor the collective impact of both, contributed substantially and materially to the cause of his death.  The reviewer specifically stated that the private opinions of Dr. H and Dr. S had been reviewed, but that those opinions did not change the rationale expressed in the prior VA opinion.  

The Board finds that the evidentiary value of the two private opinions is outweighed by the opinion provided by the VA examiner.  Specifically, unlike the private doctors, the VA opinion provides a thorough rationale for the opinions underlying the conclusions that herbicide and radiation exposures were less than likely the cause of the Veteran's esophageal cancer, and the VA opinions include citation to pertinent literature and a discussion of other risk factors that may have impacted the Veteran's health.  Therefore, while the private opinions have been considered, the Board relies more heavily on the VA examiner's opinion.   

As for any other relationship between the Veteran's esophageal cancer and either active duty service or any of his many other service-connected disabilities, no treating physician has indicated any such relationship.  Indeed, it does not appear that either the Veteran or the appellant have asserted that the Veteran's death was due to any service-connected disability other than his hiatal hernia.  

The Board has also considered the statements made by the Veteran and the appellant relating his esophageal cancer to his toxic herbicide and ionizing radiation exposure, as well as to his service-connected hiatal hernia.  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the appellant is not competent to provide testimony regarding the etiology of esophageal cancer.  See Jandreau, 492 F.3d at 1377, n.4.  Because esophageal cancer is not diagnosed by unique and readily identifiable features observable by a lay person, it does not involve a simple identification that a layperson is competent to make.  Moreover, while the Veteran was trained in medicine while in service, there is no indication that he has any specialized training in adenocarcinomas such as the one here.  Therefore, the Veteran's statements regarding the etiology of his esophageal cancer are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection on any basis, including with consideration of direct, secondary, or presumptive service connection, including the presumptions applicable to Veterans exposed to herbicides and to ionizing radiation, other than during radiation risk activities.  There is no reasonable doubt to be otherwise resolved.  As such, the appeal is denied.





							(CONTINUED ON NEXT PAGE)
 
ORDER

The appeal for service connection for the cause of the Veteran's death, to include as due to toxic herbicide and ionizing radiation exposure, or as secondary to a service-connected disability, is denied.  



____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


